RESTRICTION INTO GROUPS
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 -18, drawn to a method of coupling a first compound of Formula I to a second compound as set forth in independent claim 1, classified in C07D 487/08.
II. Claims 19, 29-33, 41, and 42, drawn to mono-substituted cryptand or cryptate compounds as produced in claim 19, classified in 61K 51/0482+.
III. Claims 20, 29-33, 41, and 42, drawn to bis-substituted cryptand or cryptate compounds as produced in claim 20, classified in A61K 51/0482+.
IV. Claims 21-33, 41, and 42, drawn to compounds of Formula II as set forth in independent claim 21, classified in A61K 51/0482+.
V. Claims 34-38, drawn to a method of diagnosing, radioimaging, or radiotherapy of a disease as set forth in claims 34 and 37, classified in A61P 37/02.
VI. Claims 39 and 40, drawn to use of the radiolabeled complex and compound as set forth in claims 39 and 40, classified in A61P 37/06.

The inventions are independent or distinct, each from the other because Inventions (II & I), (III & I), (IV & I), (II & V), (III & V), (IV & V), (II & VI), (III & VI), and (IV & VI) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the various products may all be used for diagnosing a disease, and imaging a disease therapy of a disease).  In addition, the various products may be used in the method of Group I.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the Groups require a separate search strategy and search of the art because they are not obvious variants of one another.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

ELECTION OF SPECIES
Claims 1-42 are generic to the following disclosed patentably distinct species. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Note(s):  Applicant is respectfully requested to elect a single disclosed species or a single grouping of patentably indistinct species from within the elected Group above.  The elected species should identify specific components for each of the following, if applicable to the desired elected species:  Y, A, Z, X, R1, R2, R3, R4, R5, m, n, the second compound of interest, solvent, solution of interest, reducing agent, linker, carrier agent, metal ion, mono-substituted cryptand compound, mono-substituted cryptate compound, bis-substituted cryptand compound, bis-substituted cryptate compound, disease of interest, radioimaging technique of interest, and whether one is diagnosing, radioimaging, or conducting a radiotherapeutic method.  In addition, Applicant is respectfully requested to state which claims read on the elected species.
There is a search and/or examination burden for the patentably distinct species as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Due to the complexity of the restriction requirement, a telephone call was not made to request an oral election to the above restriction requirement.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

REJOINDER PARAGRAPH
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 

/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        September 13, 2021